NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 17-10213
                                                     17-10214
                Plaintiff-Appellee,
                                                D.C. Nos. 2:16-cr-01550-GMS
 v.                                                       2:16-cr-50270-GMS

ALFONSO RAMIREZ-JUAREZ, a.k.a. Jose
Guadalupe Figueroa Juarez,          MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      In these consolidated appeals, Alfonso Ramirez-Juarez appeals the 24-month

sentence imposed following his guilty-plea conviction for reentry of a removed

alien, in violation of 8 U.S.C. § 1326, and the 12-month consecutive sentence upon

revocation of his supervised release. We have jurisdiction under 28 U.S.C. § 1291,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

      Ramirez-Juarez contends that the district court procedurally erred at

sentencing by failing to treat the Guidelines range as a starting point and initial

benchmark in imposing the sentence. According to Ramirez-Juarez, the district

court instead relied on progressive sentencing concerns to impose a term three

months above the high end of the advisory range for his reentry offense. We

disagree. The district court considered and discussed the advisory Guidelines

range, which is just one among the 18 U.S.C. § 3553(a) sentencing factors that are

to be taken into account in arriving at an appropriate sentence. See United States v.

Carty, 520 F.3d 984, 991 (9th Cir. 2008) (en banc). The court then discussed the

other relevant section 3553(a) factors and explained at length the reasons for the

variance and the sentences. The court complied with its procedural obligations.

See Carty, 520 F.3d at 992.

      AFFIRMED.




                                           2                           17-10213 & 17-10214